Title: From Alexander Hamilton to Rufus Graves, 26 September 1799
From: Hamilton, Alexander
To: Graves, Rufus


          
            Sir,
            New York Sepr. 26th. 1799
          
          Your letter of the fourteenth of this month has been delivered to me.
          I have written to the proper authority on the subject of bounty money, and have been given to understand that informed that a supply has been forwarded sufficient, with what you have already received, to make up the complement of one half of the regiment. I trust therefore your wants will soon be releived. With great consideration I am, Sir &c: &c:
          It does not appear from the statements which you have made that a larger sum is at present necessary—As soon as I it shall be informed  appear that more money is wanting for the purposes of recruiting I shall take measures to have it forwarded.
          With great consid
          Col. Graves—
        